In an action for divorce, the parties cross-appeal from separate parts of an order of the Supreme Court, Nassau County, entered August 2, 1972, which granted the branch of plaintiffs motion which was for temporary alimony, child support and payment of carrying charges on the marital home, to a limited extent, and denied the remainder of the motion, i.e., for exclusive custody of the children and the home and for a counsel fee. Order affirmed insofar as appealed from, without costs. Neither Special Term’s award of temporary alimony and this court’s affirmance herein of that award should have any effect upon the Trial Justice as to whether permanent alimony should be awarded and as to the amount thereof, if awarded (Hofflich v. Hofflich, 38 A D 2d 573). Any seeming inequity in a temporary order for alimony is to be remedied by a speedy trial where the rights of the parties can be finally determined (Fleisig v. Fleisig, 40 A D 2d 609). Munder, Acting P. J., Martuscello, Shapiro, Gulotta and Brennan, JJ., concur.